United States Court of Appeals
                        For the First Circuit

Nos. 12-1947, 12-2161

                     UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                           TERRELL CAMPBELL,
                            ESLEY PORTEOUS,

                        Defendants, Appellants.


           APPEALS FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

           [Hon. George Z. Singal, U.S. District Judge]


                                Before

                  Torruella, Ripple* and Thompson,
                          Circuit Judges.



     Sarah A. Churchill, with whom Nicholas & Webb, P.A., was on
brief, for appellant Campbell.
     Timothy E. Zerillo, with whom John M. Burke and Zerillo Law
LLC, were on brief, for appellant Porteous.
     Margaret D. McGaughey, Assistant United States Attorney, with
whom Thomas E. Delahanty II, United States Attorney, was on brief
for appellee.



                           December 23, 2013



     *
         Of the Seventh Circuit, sitting by designation.
               RIPPLE,   Circuit   Judge.         Terrell    Campbell     and    Esley

Porteous both pleaded guilty to conspiracy to possess fifteen or

more counterfeit access devices, in violation of 18 U.S.C. §§ 371

and 1029(b)(2) (Count One), and possession of fifteen or more

counterfeit access devices, in violation of 18 U.S.C. § 1029(a)(3)

(Count Two).      Mr. Campbell also pleaded guilty to the use of one or

more       counterfeit   access    devices,       in    violation    of   18    U.S.C.

§   1029(a)(1)      (Count   Six).1         The        district   court   sentenced

Mr. Campbell to eighteen months’ imprisonment and three years’

supervised release and sentenced Mr. Porteous to twelve months’

imprisonment and three years’ supervised release.                   Both defendants

were ordered to pay restitution in the amount of $8,687.01, for

which they are jointly and severally liable.2

               The defendants timely appealed.3 They now argue that law

enforcement officers lacked reasonable suspicion for the vehicle

stop under Terry v. Ohio, 392 U.S. 1 (1968), that law enforcement’s

ensuing warrantless search of the vehicle violated the Fourth

Amendment, that the search warrant later obtained for the vehicle


       1
       Counts Three through Five charged only codefendant Michael
Barnes, who is not participating in this appeal.
       2
         Barnes is also jointly and severally liable for this
restitution payment.
       3
         The defendants had entered conditional guilty pleas
pursuant to Federal Rule of Criminal Procedure 11(a)(2), in which
they reserved their right to appeal the district court’s denial of
their motions to suppress evidence obtained during a Terry vehicle
stop that resulted in a vehicle search.

                                       -2-
did   not   issue   on    probable     cause       and   that   admission   of    the

defendants’ uncounseled statements made at the scene of the Terry

stop violated the Fifth Amendment because they were obtained

without warnings, in violation of Miranda v. Arizona, 384 U.S. 436

(1966).     Additionally, Mr. Campbell challenges his sentence.

             We affirm the judgment of the district court for the

following reasons.        First, the district court correctly held that

the stop of the defendants’ vehicle did not violate the Fourth

Amendment.    Accordingly, the warrant issued for the search of the

car was not tainted by an illegal stop.                   Second, the defendants

have failed to establish that they had a reasonable expectation of

privacy in the vehicle searched after the stop.                   Therefore, they

can neither object to the search nor seek suppression of the

evidence    obtained     in    that   search.        Third,     the   admission    of

statements    obtained     through     the    officers’     questioning     of    the

defendants at the traffic stop did not violate the Fifth Amendment.

Consequently, the district court properly refused to suppress

evidence gained as a result of the questioning.                        Finally, the

district    court   did       not   abuse    its    discretion    in    imposing    a

mid-guidelines-range sentence on Mr. Campbell.




                                        -3-
                                   I

                               BACKGROUND

A.   Facts

             On May 21, 2011, Scarborough Police Department Patrol

Officer Craig Hebert responded to a report of suspicious conduct at

an electronics store, Bull Moose, in Scarborough, Maine.      Officer

Hebert and a colleague, Officer Tim Dalton, interviewed the store’s

clerks. The clerks told the officers that three black men had come

to the store.    Each one entered separately and departed before the

arrival of the next one. Each had attempted to purchase video game

systems. The first man successfully used a credit card to pay $700

for two systems.    The second man attempted a similar purchase, but

both credit cards he presented were declined.     The name on both of

the declined credit cards was the same name as the one on the

credit card presented earlier by the first man.        The third man

entered the store and expressed an interest in purchasing video

game systems.    A clerk told him that Bull Moose could not sell him

a game system and suggested that he go to the Toys “R” Us store in

South Portland, Maine. The three men departed together in the same

SUV, which had New York license plates.         The clerks told the

officers the vehicle’s license plate number and said that the men

likely were headed to Toys “R” Us.

             Officer Hebert called dispatch; he provided a description

of the vehicle and its license plate number, and he said that the


                                  -4-
vehicle was occupied by three black males.    South Portland Police

Department Patrol Officer Kevin Gerrish heard the dispatch call to

look for the SUV in the Toys “R” Us parking lot.    He identified an

unoccupied vehicle matching the description.4       Officer Gerrish

waited in the parking lot and saw three black males exiting

Toys “R” Us carrying bags of merchandise.      The men got into the

vehicle and left the store parking lot.      Officer Gerrish called

dispatch, and either dispatch or Officer Hebert told Officer

Gerrish to stop the vehicle.5


     4
       Two of the license plate numbers were transposed from what
the Bull Moose clerks had reported to Officer Hebert, but the
license plate numbers otherwise matched.
     5
           At the suppression hearing, Officer Hebert testified as
follows:

            Q.   And were you able to obtain what you
            described as more clear information?

            A.   Yes.   It was determined that the first
            male went in, used a credit card, bought the
            gaming systems and the credit card went
            through and then the second male that came
            actually attempted to use two different credit
            cards, both with the name Shawn Collins, and
            then the third male never actually used the
            card, but asked about gaming systems and for
            whatever reason, they told him they couldn’t
            sell them and he asked if there was a Toys R
            Us around or they directed him to Toys R Us.

            Q.   Did the [sic] learn what the name on the
            credit card that the first male used was?

            A.   Mr. Kelley and Gillam [the clerks] stated
            that all three cards were the same name, Shawn
            Collins.
            Q.   What did you do in response to learning

                                 -5-
          Officer Gerrish stopped the vehicle in a hotel parking

lot.   He approached the vehicle and requested a license from the



          this information?

          A.   Shortly thereafter, I heard Officer
          Gerrish from South Portland Police Department
          get on our primary and advise that the
          vehicle—the occupants were—had gotten into the
          vehicle and were about ready to leave the
          parking lot and asked what I wished to do.

          Q.   Did you convey your wishes to Officer
          Gerrish?

          A.   I advised him to go ahead and initiate a
          traffic stop and that I would be right along.

          Q.   And at the time, what was your basis for
          authorizing him to initiate a traffic stop?

          A.   Essentially    the    information    that
          Mr. Gillam and Kelley provided me was very
          comparable with what took place with the use
          of at least two separate credit cards with the
          name    of   Shawn    Collins,   hadn’t    yet
          determined—been determined whether or not the
          first card was the same as the other two
          cards, the first subject used a card that was
          the same as the second subject, but the second
          subject had used two cards so there were at
          least two separate credit cards that they saw
          him use with the name Shawn Collins.       The
          second was declined.

               Along with the vehicle description, it
          was pretty specific, gave a description with
          the license plate number out of New York and
          also, I had previous knowledge as to an
          incident that had previously taken place, one
          of which that was—I was initially thinking of
          was a complaint that Officer Beller took at
          Christmas Tree Shops.

R.78 at 12-13.

                               -6-
driver, Michael Barnes, as well as the vehicle’s registration and

proof of insurance.         Barnes was unable to produce a license.

Mr. Campbell and Mr. Porteous both provided valid identification at

Officer Gerrish’s request. Officer Gerrish told the men that there

was a report that they had had trouble with credit cards at Bull

Moose.   Their response was “evasive”;6 one man said that he was not

at   Bull   Moose,    and   the   others   confirmed   the   assertion.

Officer Gerrish testified that, at some point during this initial

exchange of information, he smelled the scent of marijuana coming

from the vehicle.7

            Officer Gerrish asked Barnes to get out of the car.

Barnes got out of the car and spoke with Officer Gerrish away from

Mr. Campbell and Mr. Porteous.        Barnes told Officer Gerrish that

the vehicle was rented and that the men were visiting friends in

the area.    Officer Gerrish patted down and handcuffed Barnes.

            In the meantime, Officer Hebert arrived on the scene.

Officer Hebert asked Mr. Campbell, who was sitting in the rear

passenger-side seat, to exit the vehicle.        Mr. Campbell complied,

and Officer Hebert led him away from the vehicle for questioning.


     6
         R.73 at 4.
     7
        The defendants have suggested that Officer Gerrish did not
actually smell marijuana. However, the magistrate judge found,
based on the observation of testimony, which included testimony
regarding Officer Gerrish’s training and experience in drug
detection, that “Officer Gerrish did subjectively believe that he
could smell the odor of marijuana.” Id. The magistrate judge did
not clearly err in making this determination.

                                    -7-
Mr. Campbell identified himself, said that he was from Brooklyn and

said that he and the other men were visiting family in the area.

Mr. Campbell initially said that he had been at Bull Moose, but

later denied being there and said that he had been in a nearby

Subway sandwich shop.    When asked about using credit cards at Bull

Moose, Mr. Campbell said, according to Officer Hebert, “what cards,

what credit cards.”8

            Two   additional   officers   also   arrived    on   the   scene,

Officer      Dalton     and      Scarborough       Police        Department

Sergeant Tom Chard.9     Sergeant Chard brought a “K-9 partner,” a

Belgian Malinois named Chesca.10 Sergeant Chard asked Mr. Porteous,

who was seated in the front passenger-side seat, to exit the

vehicle. Sergeant Chard asked Mr. Porteous what the men were doing

in the area, and Mr. Porteous said they were looking for jobs.

Mr. Porteous said that he had rented the vehicle.11


     8
          R.78 at 22.
     9
         The magistrate judge’s Recommended Decision identifies
Sergeant Chard as a member of the South Portland Police Department.
In its response to the defendants’ objections to this Recommended
Decision, the Government clarified that Sergeant Chard was a member
of the Scarborough Police Department.
     10
         The magistrate judge found that Chesca was certified in
“evidence detection.” See R.73 at 5 & n.4. At the suppression
hearing, Sergeant Chard testified that he had been working with
Chesca since June 2008 and that he did four hours of narcotics
training with her per week.           The Government proffered
certifications for Chesca in narcotics detection and patrol.
     11
         The defendants claim that Barnes previously had told
Officer Gerrish that he (Barnes) had rented the vehicle.  The

                                   -8-
           None of the defendants were given Miranda warnings at any

time during the stop.    While other officers were speaking to the

defendants, Officer Gerrish entered the driver’s side of the

vehicle, front and back, and briefly looked over the passenger

compartment.   He also opened the hatchback and briefly looked over

merchandise located there.

           Then, Sergeant Chard asked Mr. Porteous whether he could

put Chesca in the car.       Mr. Porteous responded affirmatively.

Sergeant Chard put Chesca into the vehicle, and he observed her

alerting in three areas:        the glove box, the pocket of the

passenger-side   front   door   and   the   center   console.   Without

requesting additional consent, Sergeant Chard searched the glove

box and the center console and found only marijuana residue.12 When

Chesca alerted to the glove box, it was locked.          Sergeant Chard

retrieved a vehicle key, unlocked the glove box and searched

inside.   In the glove box, he found a box, which he also opened.

Inside the box, he found approximately fifty identification and

credit cards and three wallets.

           After finding the box containing the cards, the officers

handcuffed the defendants and transported them for processing. The



record does not resolve the question of who actually rented the
vehicle. See R.78 at 157-58.
     12
         Sergeant Chard also found cigar “blunts,” which are
frequently   used  to   smoke   marijuana,  in   the  vehicle.
Officer Gerrish later observed ash in a rear pocket of the car.

                                  -9-
officers seized the vehicle and impounded it.          The South Portland

Police Department received a warrant from a judge of the Maine

district court to search the vehicle.           The warrant authorized the

police to seize, among other items, credit cards and game systems

already known to be in the vehicle.



B.    District Court Proceedings

            Following their indictment, Mr. Campbell and Mr. Porteous

moved to suppress evidence obtained in connection with the vehicle

stop and search.         Specifically, the defendants argued that:

(1)   the   defendants    had   standing   to   challenge   the   search   as

violating the Fourth Amendment;13 (2) there was no reasonable

articulable suspicion justifying the stop of the vehicle; (3) the

warrantless search of the vehicle was not based on probable cause

or valid consent; (4) the search warrant later obtained for the

vehicle was not based on probable cause; (5) the defendants’ Fifth

Amendment rights were violated due to the officers’ failure to

inform them of their rights under Miranda; and (6) statements and

evidence obtained through the stop and interrogation were fruits of

the poisonous tree and should be suppressed.


       13
        Before the district court, the Government contended that
neither Mr. Campbell nor Mr. Porteous, as mere passengers, had a
reasonable expectation of privacy in the vehicle, and, therefore,
neither defendant could object to its search. The district court
did not address this issue.     In its brief to this court, the
Government notes in a footnote that it does not concede the
“standing” of the defendants to object. See Gov’t Br. 35 n.4.

                                    -10-
                The    magistrate    judge      who   conducted    the   suppression

hearing concluded that the vehicle stop was based on the reasonable

suspicion that the defendants were involved in fraudulent credit

card transactions at Bull Moose and Toys “R” Us.                     The magistrate

judge rejected the defendants’ arguments that the stop was based on

a “mere hunch” or on racial profiling.14                The defendants’ activity,

she concluded, “would reasonably have caused any prudent person to

suspect the fraudulent use of credit cards to purchase high-demand

consumer electronics.”15

                The magistrate judge also concluded that the warrantless

search     of    the    vehicle     was   permitted      under    the    consent   and

automobile        exceptions        to    the     Fourth       Amendment’s    warrant

requirement.          The magistrate judge further determined that there

was probable cause for issuance of the warrant to search the

vehicle and seize contraband found in it.                  Finally, the magistrate

judge concluded that Miranda warnings were not required because the

defendants were not “in custody”:                “In light of all of the facts

and   circumstances,          a     reasonable        person    standing     in    [the

defendants’] shoes would not have believed that he was being

subjected to a restraint equivalent to a formal arrest.”16                           On




      14
           R.73 at 8.
      15
           Id. at 9.
      16
           Id. at 11.

                                          -11-
February 1, 2012, the district judge entered an order accepting

the magistrate’s recommendation.

           Neither the magistrate judge nor the district court

addressed whether the defendants had the requisite privacy interest

to address any of the issues concerning the search.



                                  II

                            DISCUSSION

A.   Stop and Search of the Vehicle

           We first consider the defendants’ argument that the

district court should have suppressed evidence obtained during the

stop and search of the vehicle.        In reviewing a district court’s

denial of a motion to suppress, we review its findings of fact for

clear error and its conclusions of law de novo.       United States v.

Diaz, 519 F.3d 56, 61 (1st Cir. 2008).      “Absent an error of law, we

will uphold a refusal to suppress evidence as long as the refusal

is supported by some reasonable view of the record.” United States

v. Lee, 317 F.3d 26, 29-30 (1st Cir. 2003).

           The defendants submit two separate arguments.        First,

they argue that the stop of the vehicle constituted an unlawful

seizure under the Fourth Amendment.       Second, they contend that a

law enforcement officer’s ensuing search of the vehicle violated

the Fourth Amendment’s prohibition against unreasonable searches.

We shall address each argument in turn.


                               -12-
             1.    The Vehicle Stop

             The defendants submit that the district court erred in

holding   that      Officer     Gerrish’s       stop   of    the   vehicle      was

constitutional because it was based on reasonable articulable

suspicion.

             We begin by setting forth the Fourth Amendment principles

governing investigative stops.              In Terry v. Ohio, 392 U.S. 1, 22

(1968), the Supreme Court articulated the watershed principle that

“a police officer may in appropriate circumstances and in an

appropriate manner approach a person for purposes of investigating

possibly criminal behavior even though there is no probable cause

to make an arrest.” Temporary traffic stops are analogous to these

so-called Terry stops.          Berkemer v. McCarty, 468 U.S. 420, 439

(1984). Stopping a vehicle and temporarily detaining its occupants

constitutes a seizure for Fourth Amendment purposes. United States

v. Cortez, 449 U.S. 411, 417 (1981) (collecting cases); Delaware v.

Prouse, 440 U.S. 648, 653 (1979).                Because the defendants, as

passengers in the stopped automobile, were seized within the

meaning of the Fourth Amendment, they may contest whether the stop

of the vehicle meets Fourth Amendment standards.                      Brendlin v.

California,       551 U.S. 249,   251    (2007);   see   United    States    v.

Symonevich, 688 F.3d 12, 19 (1st Cir. 2012).17


     17
        See also, e.g., United States v. Figueredo-Diaz, 718 F.3d
568, 576 & n.5 (6th Cir. 2013); United States v. Crippen, 627 F.3d
1056, 1063 (8th Cir. 2010); United States v. Cortez-Galaviz, 495

                                       -13-
           A     warrantless     traffic    stop    satisfies   the   Fourth

Amendment’s reasonableness requirement, U.S. Const. amend. IV, if

“police   officers    have   a   reasonable   suspicion    of   wrongdoing—a

suspicion that finds expression in specific, articulable reasons

for believing that a person may be connected to the commission of

a particular crime.”     Lee, 317 F.3d at 31; see also United States

v. Sokolow, 490 U.S. 1, 7 (1989); United States v. Jones, 700 F.3d
615, 621 (1st Cir. 2012). To constitute reasonable suspicion, “the

likelihood of criminal activity need not rise to the level required

for probable cause, and it falls considerably short of satisfying

a preponderance of the evidence standard.”                United States v.

Arvizu, 534 U.S. 266, 274 (2002).

           The    Supreme    Court   has    eschewed,    emphatically,   any

reliance on a rigid test or formula to give the concept substance.

Rather, it has emphasized that the determination must be grounded

in the “totality of the circumstances.”            Cortez, 449 U.S. at 417;

see also Jones, 700 F.3d at 621; United States v. Coplin, 463 F.3d



F.3d 1203, 1205 n.3 (10th Cir. 2007); United States v.
Diaz-Castaneda, 494 F.3d 1146, 1150 (9th Cir. 2007); United States
v. Soriano-Jarquin, 492 F.3d 495, 499-500 (4th Cir. 2007); 3 Wayne
R. LaFave et al., Criminal Procedure § 9.1(d), at 404-05 (3d ed.
2007) (noting that “[a]ny remaining doubt” as to whether passengers
had standing to object to the stop of a vehicle or to the length of
the passenger’s subsequent detention “was removed in Brendlin v.
California”); 1 David S. Rudstein et al., Criminal Constitutional
Law § 11.02(2)(b)(iii)(B) (2013) (“[A] passenger in a vehicle that
is stopped by law enforcement has been ‘seized’ and therefore can
challenge the validity of the police action in stopping the vehicle
in which he was riding.”).

                                     -14-
96, 100 (1st Cir. 2006).        Nevertheless, the Court has disciplined

the reasonable suspicion standard by requiring “some objective

manifestation” that the person stopped either is wanted for past

criminal conduct, or is engaging or about to engage in such

conduct.    Cortez, 449 U.S. at 417 & n.2.             A mere “hunch,”

therefore, will not justify a stop.        Terry, 392 U.S. at 22, 27.

           Information that is received from others in the course of

an investigation, as the Court emphasized in Adams v. Williams, 407
U.S. 143, 147 (1972), varies in its “value and reliability”:

           Informants’ tips, like all other clues and
           evidence coming to a policeman on the scene,
           may   vary   greatly   in  their  value   and
           reliability. One simple rule will not cover
           every situation.      Some tips, completely
           lacking in indicia of reliability, would
           either warrant no police response or require
           further investigation before a forcible stop
           of a suspect would be authorized. But in some
           situations—for example, when the victim of a
           street crime seeks immediate police aid and
           gives a description of his assailant, or when
           a credible informant warns of a specific
           impending crime—the subtleties of the hearsay
           rule should not thwart an appropriate police
           response.

           In   short,     in     our   search   for   “some   objective

manifestation,” we must recognize that, at bottom, the inquiry

deals not with “hard certainties, but with probabilities.” Cortez,
449 U.S. at 417-18.      In the Supreme Court’s words:

                The idea that an assessment of the whole
           picture must yield a particularized suspicion
           contains two elements, each of which must be
           present before a stop is permissible. First,
           the assessment must be based upon all of the

                                    -15-
             circumstances.    The analysis proceeds with
             various objective observations, information
             from police reports, if such are available,
             and consideration of the modes or patterns of
             operation of certain kinds of lawbreakers.
             From these data, a trained officer draws
             inferences and makes deductions—inferences and
             deductions that might well elude an untrained
             person.

                  The process does not deal with hard
             certainties, but with probabilities.      Long
             before   the   law   of    probabilities   was
             articulated   as   such,    practical   people
             formulated certain commonsense conclusions
             about human behavior; jurors as factfinders
             are permitted to do the same—and so are law
             enforcement officers. Finally, the evidence
             thus collected must be seen and weighed not in
             terms of library analysis by scholars, but as
             understood by those versed in the field of law
             enforcement.

                   The second element contained in the idea
             that an assessment of the whole picture must
             yield a particularized suspicion is the
             concept that the process just described must
             raise    a  suspicion   that  the   particular
             individual being stopped is engaged in
             wrongdoing.

Id. at 418.      With these principles in mind, we turn to the case

before us.

             Here, the stop occurred after the police had received a

report from store employees that suggested that the defendants may

have engaged in, or attempted to engage in, credit card fraud.

These   clerks    worked   for   an   established   business   within   the

officers’ jurisdiction and, as part of the store’s sales force,

their work undoubtedly included being alert for fraudulent activity

at the store.    Moreover, in a face-to-face situation, the officers

                                      -16-
had an opportunity to judge the credibility of the clerks and the

accuracy of their report.    The Bull Moose clerks gave the officers

specific information.    They described their serial encounters with

the   defendants   and   specifically   told   the   officers   that   two

different defendants had attempted to use credit cards bearing the

same name. The clerks further gave the police a description of the

defendants’ vehicle, including the license plate number. They also

provided, on the basis of their conversation with the defendants,

the probable location of the defendants’ next stop.

            Although this encounter already gave the police officers

a great deal of information upon which to formulate a suspicion of

illegal activity, the officers went a step further before executing

the stop and checked the clerks’ estimation of the defendants’

whereabouts.    An officer went to the Toys “R” Us where, according

to the clerks, the defendants might next appear. The officer found

a vehicle matching the description of the defendants’ vehicle. The

vehicle’s out-of-state license plate number matched that reported

by the clerks, with the exception of one instance of inverted

numerals.    Shortly afterward, the officer observed the defendants

approach the vehicle.      They were carrying bags, suggesting that

they had purchased items in the Toys “R” Us, as the clerks at the

earlier establishment predicted they might do.        The “men not only

were in the right place at the right time but also fit the

suspects’ descriptions.”      Lee, 317 F.3d at 31.       In short, only


                                 -17-
after law enforcement officers had learned all of the facts

surrounding the suspected criminal activity and had corroborated

the details did Officer Gerrish stop the defendants’ vehicle.

           We think that this case is sufficiently similar to the

situation that confronted us in Lee as to be controlled by the

principles articulated in that case.          There, a store employee

contacted the police to report suspected attempted credit card

fraud.    Id. at 30.   The employee told police that “a young Asian

male had tried (but failed) to purchase a $2,300 wristwatch using

not one but two platinum American Express cards ostensibly issued

in the name of Zhi Lin.”   Id.    When a police officer arrived at the

store’s parking lot, he observed a van containing two individuals

matching the employee’s description.       Id.   The officer approached

the vehicle, and the driver attempted to pull away before the

officer forced him to stop.      Id.   We held that the “collocation of

circumstances plainly satisfied the reasonable suspicion standard

for an initial Terry stop.”      Id. at 31.

           As in Lee, the circumstances surrounding the present

defendants’ actions at Bull Moose and in the Toys “R” Us parking

lot justified Officer Gerrish’s stop. The district court correctly

concluded that the stop was supported by reasonable articulable

suspicion.18


     18
         Mr. Campbell makes one additional argument about the
initial stop of the vehicle.     He submits that “there was no
probable cause to believe a crime was committed when the vehicle

                                  -18-
          2.    The Vehicle Search

          The   defendants   next    challenge   the   district   court’s

determination that the warrantless search of the vehicle, from the

drug-detection dog’s entrance into the vehicle through the search

of the locked glove box, did not violate the Fourth Amendment. The

district court took the view that the defendants’ consent, as well

as the automobile exception to the Fourth Amendment’s warrant

requirement, brought that search within constitutional bounds.

          In examining this question, we are confronted at the

beginning of our analysis by an important threshold question.        The

defendants base their challenge to the search of the automobile on

their status as passengers in that automobile.            Following the

decision of the Supreme Court in Rakas v. Illinois, 439 U.S. 128

(1978), we have held squarely that passengers in an automobile who

assert no property or possessory interest in a vehicle cannot be

said to have the requisite expectation of privacy in the vehicle to


was stopped.” Campbell Br. 19. Consequently, he continues, the
warrant later issued for the search of the vehicle was invalid
because it was based on the information discovered in an illegal
stop. There are two problems with Mr. Campbell’s argument. First,
he has conflated the standards for a Terry stop of a vehicle and
for the issuance of a warrant. The officers needed only reasonable
suspicion to stop the vehicle, and we already have determined that
such suspicion was present.      Second, Mr. Campbell’s argument
neglects the importance of timing in a probable cause inquiry.
Probable cause can “accrete[] gradually as an investigation
progresses.”   United States v. Lee, 317 F.3d 26, 32 (1st Cir.
2003).    Law enforcement can stop a car only on reasonable
suspicion, and then “the circumstances giving rise to reasonable
suspicion . . . and the developments that unfold[] during the Terry
stop [can furnish] probable cause.” Id.

                                -19-
permit them to maintain that the search did not meet Fourth

Amendment standards. United States v. Symonevich, 688 F.3d 12, 19,

21 (1st Cir. 2012).19

             Mr. Campbell never has claimed a possessory interest in

the vehicle.20 In his motion to suppress and at the hearing on that

motion, Mr. Porteous asserted, forcefully, that he did not lease

the car.21    To put it mildly, in taking those positions, neither


     19
        See also, e.g., Crippen, 627 F.3d at 1063 (holding that a
passenger may challenge his seizure at a traffic stop but may not
challenge the search of a vehicle); United States v. Paulino, 850
F.2d 93, 96-97 (2d Cir. 1988) (holding that although a passenger
had manifested a subjective expectation of privacy in the area
under a car mat where he hid contraband, he failed to demonstrate
that such an expectation was objectively reasonable and therefore
lacked standing to challenge the search).
     20
        In its opposition to the motion to suppress, the Government
asserted that, in light of their lack of any possessory interest,
the defendants could not litigate the search of the automobile.
The district court did not address the issue. In this court, the
defendants did not address the matter in their opening briefs, but
the Government preserved adequately the issue by noting it in its
brief and providing the controlling authority. Gov’t Br. 35 n.4
(citing United States v. Symonevich, 688 F.3d 12, 18-21 (1st Cir.
2012)); cf. Rubin v. Islamic Republic of Iran, 709 F.3d 49, 54 &
n.4 (1st Cir. 2013) (noting that to preserve an issue for appeal,
it generally must be raised before the district court and in a
party’s opening brief).
     21
        We acknowledge that the district court determined, on the
basis of Sergeant Chard’s testimony at the suppression hearing,
that Mr. Porteous told the Sergeant that he had rented the car.
Notably, the district court did not find that Mr. Porteous in fact
had leased the car; the court merely determined that Mr. Porteous
told the Sergeant that he had done so. Although Mr. Porteous’s
statement to the Sergeant well may have given the officer a basis
for believing that Mr. Porteous had apparent authority to consent
to the search of the car (a question we need not decide today), for
purposes of evaluating the district court’s ruling on the motion to
suppress, we accept Mr. Porteous’s position that he did not have a

                                 -20-
defendant   has   carried   his   burden   to   establish   a   reasonable

expectation of privacy in the vehicle.            See United States v.

Lipscomb, 539 F.3d 32, 35-36 (1st Cir. 2008) (“Before reaching the

merits of a suppression challenge, the defendant carries the burden

of establishing that he had a reasonable expectation of privacy

with respect to the area searched . . . .”); id. at 36 (holding

that the defendant lacked the expectation of privacy required to

challenge a seizure where the defendant “actively disowned any

interest in any of the seized items” and “repeatedly asserted” at

the hearing on his motion to suppress that the contraband seized

was not his).22     Accordingly, because neither Mr. Campbell nor


possessory interest in the vehicle.
     Our analysis of this question is not contrary to the holding
of the Supreme Court in Simmons v. United States, 390 U.S. 377
(1968). There, the defendant testified at the suppression hearing
that he owned a particular suitcase because he justifiably believed
that such testimony was necessary to establish the requisite
standing to object to the search. Id. at 381. The Supreme Court
held that such testimony could not be used against the defendant
during trial to establish his guilt. Id. at 394. The situation
here is materially different.     No one is using Mr. Porteous’s
statement against him. Rather, Mr. Porteous denies he made the
statement and, in any event, abjures any reliance on a property
interest in his motion to suppress. See United States v. Samboy,
433 F.3d 154, 162 (1st Cir. 2005) (holding that the defendant had
not demonstrated a reasonable expectation of privacy in an
apartment that was searched where his “strategy throughout the
proceedings was to distance himself from any possible interest” and
noting that the defendant could have argued, but did not, “that he
lacked an interest at trial while arguing that he did in fact have
a recognized interest . . . in his motion to suppress”).
     22
         See also Symonevich, 688 F.3d at 21 n.6 (“The burden to
establish a reasonable expectation of privacy lies squarely on the
movant.”); United States v. Rodríguez-Lozada, 558 F.3d 29, 37 (1st
Cir. 2009); Samboy, 433 F.3d at 161 (quoting Minnesota v. Carter,

                                   -21-
Mr. Porteous established a privacy interest in the car, they cannot

object to its search by the officers.

           Because   the   defendants    do   not   assert   the   requisite

privacy interest in the vehicle that was searched, they cannot make

any claim about the legality of the search of the vehicle.               We

therefore have no reason to address their contentions with respect

to that search.



B.   Uncounseled Questioning at the Scene of the Vehicle Stop

           The defendants next submit that the law enforcement

officers should have supplied Miranda warnings before questioning

them at the scene of the vehicle stop and that any statements made

in the absence of such warnings should be suppressed.

           In evaluating the district court’s ruling on whether the

defendants were “in custody” for Miranda purposes, we review the

court’s factual assessment of the circumstances surrounding the

interrogation for clear error.     United States v. Hughes, 640 F.3d
428, 435 (1st Cir. 2011). Then, we review de novo whether, “viewed

objectively, the discerned circumstances constitute the requisite

‘restraint on freedom of movement of the degree associated with a




525 U.S. 83, 88 (1998)); cf. United States v. Salvucci, 448 U.S.
83, 95 (1980) (remanding a case that came to the Supreme Court “as
a challenge to a pretrial decision suppressing evidence” so that
the defendants could “attempt to establish that they had a
legitimate expectation of privacy in the areas” searched).

                                  -22-
formal arrest.’”      Id. (quoting California v. Beheler, 463 U.S.
1121, 1125 (1983) (per curiam)).

           Miranda v. Arizona, 384 U.S. 436 (1966), held that the

Fifth Amendment requires “the exclusion of incriminating statements

obtained during custodial interrogation unless the suspect fails to

claim the Fifth Amendment privilege after being suitably warned of

his right to remain silent and of the consequences of his failure

to assert it.”    Minnesota v. Murphy, 465 U.S. 420, 430 (1984).        The

purpose   of   the   Miranda   doctrine   is   to   combat   the   specific

characteristics of custodial interrogation that “work to undermine

the individual’s will to resist and to compel him to speak where he

would not otherwise do so freely.”         Miranda, 384 U.S. at 467.

Accordingly, Miranda “does not apply outside the context of the

inherently coercive custodial interrogations for which it was

designed.”     Roberts v. United States, 445 U.S. 552, 560 (1980).

“Custody” for purposes of Miranda must be “narrowly circumscribed”

to effectuate the precise purpose of the warnings. See Murphy, 465
U.S. at 430.     In determining whether a person was in custody for

this purpose, therefore, a court must keep in mind that “[t]he

warnings protect persons who, exposed to such interrogation without

the assistance of counsel, otherwise might be unable to make a free

and informed choice to remain silent.”              Roberts, 445 U.S. at

560-61.




                                  -23-
            In determining whether a person detained at a vehicular

stop should have been given Miranda warnings, the Supreme Court and

the courts of appeals have followed the principles that we just

have articulated.      In Berkemer v. McCarty, 468 U.S. 420, 440

(1984), for instance, the Supreme Court held that Miranda warnings

are not required during routine stops involving traffic matters.

The Court acknowledged that a traffic stop is a “seizure” for

Fourth Amendment purposes because “few motorists would feel free

either to disobey a directive to pull over or to leave the scene of

a traffic stop without being told they might do so.”                 Id. at

436-37.     The Court distinguished traffic stops from the setting

that occurs in Miranda—jailhouse interrogations.             Id. at 437-39.

“[C]ircumstances associated with the typical traffic stop are not

such that the motorist feels completely at the mercy of the

police.”     Id. at 438.     Traffic stops are usually temporary and

brief.     Id. at 437-38.    They are public, which “both reduces the

ability of an unscrupulous policeman to use illegitimate means to

elicit self-incriminating statements and diminishes the motorist’s

fear that, if he does not cooperate, he will be subjected to

abuse.” Id. at 438. Typically each motorist is confronted by only

one or two policemen.       Id.   All of this combines to make a traffic

stop “substantially less police dominated” than “the kinds of

interrogation at issue in Miranda itself.”            Id. at 439 (internal

quotation    marks   omitted).      Traffic   stops    are   “comparatively


                                     -24-
nonthreatening,” and therefore do not require Miranda warnings to

counter the threat of coercion.      Id. at 440.

          Notably,   despite   its    holding   that,   generally,   law

enforcement officers are not required to give Miranda warnings at

traffic stops, the Court established no categorical rule.      Indeed,

it held that Miranda warnings would be required “as soon as a

suspect’s freedom of action is curtailed to a ‘degree associated

with formal arrest.’”   Id. (quoting Beheler, 463 U.S. at 1125).

Thus, our task post-Berkemer is to determine whether the facts of

a specific case indicate a situation more akin to a routine traffic

stop, at which Miranda warnings are not required, or indicate that

a suspect has been “subjected to restraints comparable to those

associated with a formal arrest,” at which point Miranda warnings

are required.   Id. at 441.    In understanding this analysis, we

begin by noting that the Court has held that a traffic stop is

analogous to a Terry stop and, therefore, “that persons temporarily

detained pursuant to such stops are not ‘in custody’ for the

purposes of Miranda.”   Id. at 440.      In the course of its opinion,

the Supreme Court also noted “the absence of any suggestion in

[its] opinions that Terry stops are subject to the dictates of

Miranda” due to “[t]he comparatively nonthreatening character of

detentions of this sort.”   Id.

          In focusing on Terry stops, we also have recognized that,

as “a general rule, Terry stops do not implicate the requirements


                                  -25-
of   Miranda,     because    Terry   stops,   though   inherently   somewhat

coercive, do not usually involve the type of police dominated or

compelling atmosphere which necessitates Miranda warnings.” United

States v. Streifel, 781 F.2d 953, 958 (1st Cir. 1986) (internal

quotation marks omitted).            More recently, in United States v.

Fornia-Castillo, 408 F.3d 52 (1st Cir. 2005), we have reiterated

that general approach while observing, as the Supreme Court did in

Berkemer, that a valid investigatory stop can “escalate into

custody”    for    Miranda    purposes    “where   the   totality   of   the

circumstances shows that a reasonable person would understand that

he was being held to ‘the degree associated with a formal arrest.’”

Id. at 63 (quoting Stansbury v. California, 511 U.S. 318, 322

(1994) (per curiam)).        While no “scientifically precise formula”

can determine whether a Terry stop rises to the level of a formal

arrest, United States v. Trueber, 238 F.3d 79, 93 (1st Cir. 2001)

(internal quotation marks omitted), the “ultimate inquiry” is

whether there was “a formal arrest or restraint on freedom of

movement of the degree associated with a formal arrest.”23 Thompson

v. Keohane, 516 U.S. 99, 112 (1995) (internal quotation marks

omitted).    Keeping in mind that the test is an objective one,

Stansbury, 511 U.S. at 323, we focus (without limitation) on four



      23
         To the extent that the defendants suggest that Miranda
comes into play simply because a reasonable person in their shoes
would not have felt free to leave, that suggestion is foreclosed by
United States v. Streifel, 781 F.2d 953, 960-62 (1st Cir. 1986).

                                      -26-
factors: (1) “whether the suspect was questioned in familiar or at

least neutral surroundings”; (2) “the number of law enforcement

officers present at the scene”; (3) “the degree of physical

restraint placed upon the suspect”; and (4) “the duration and

character of the interrogation.” Hughes, 640 F.3d at 435 (internal

quotation marks omitted).24

          We believe that the circumstances surrounding this stop

would not be viewed by a reasonable person as the functional

equivalent of a formal arrest.    The defendants were questioned in

a neutral location, a hotel parking lot.      See United States v.

Jones, 187 F.3d 210, 218 (1st Cir. 1999) (“Although the location

apparently was not familiar to [the defendant] and the area was not

well-lit, a public highway is a neutral setting that police



     24
          We note that this approach is consistent across the
circuits. See, e.g., United States v. FNU LNU, 653 F.3d 144, 153
(2d Cir. 2011); United States v. Acosta, 363 F.3d 1141, 1148-50
(11th Cir. 2004); United States v. Foster, 70 F. App’x 415, 416-17
(9th Cir. 2003); United States v. Leshuk, 65 F.3d 1105, 1108-10
(4th Cir. 1995); United States v. Lennick, 917 F.2d 974, 976-78
(7th Cir. 1990); see also 3 William E. Ringel, Searches and
Seizures, Arrests and Confessions § 27:7 (2d ed. 2013) (“Courts are
also virtually unanimous in finding that questioning of a suspect
during an investigative stop authorized under Terry v. Ohio, does
not meet the requirement of custodial interrogation. . . . [I]t is
likely from the Court’s language that some roadside detentions
might constitute ‘custody’ under Miranda, given the right set of
circumstances—e.g., a lengthy detention, the show of force, or
placement of the suspect into the police vehicle.” (footnote
omitted)); id. § 27:8 (pointing out that cases consider the
location and length of questioning, the number of police officers
present, whether the police made a statement as to whether the
defendant was in custody, the use of physical restraint, the nature
of questioning, the officers’ demeanor and the use of a weapon).

                                 -27-
officers are not in a position to dominate as they are, for

example, an interrogation room at a jailhouse.”).          There were four

or five police officers on the scene questioning three defendants.

The   police   officers    split   up   and   questioned   the   defendants

separately, such that each defendant was questioned by at most two

officers.      There is no indication that this police-to-suspects

ratio was overwhelming to the defendants.           See United States v.

Crooker, 688 F.3d 1, 12 (1st Cir. 2012) (determining that suspect

was not “in custody” for Miranda purposes where “no more than two

agents were in direct conversation” with the suspect at one time).

Although the defendants may have temporarily been unable to use

their cellular phones, neither Mr. Campbell nor Mr. Porteous was

physically restrained at the time of the questioning.              See id.;

Hughes, 640 F.3d at 435-36.        The law enforcement officers on the

scene made no show of force by using their weapons.             Cf. Crooker,
688 F.3d at 4, 11-12 (holding that suspect was not in custody even

where law enforcement officers initially approached house with

weapons drawn).       Finally, the duration and character of the

interrogation weigh in favor of finding that the defendants were

not in custody.     There is no indication that the stop lasted for an

inappropriately long period of time or that the officers acted with

hostility toward the defendants.           See United States v. Guerrier,

669 F.3d 1, 6 (1st Cir. 2011) (holding that suspect was not in

custody     where    the   atmosphere       was   “relatively     calm   and


                                    -28-
nonthreatening”     and     the   interview     lasted    “a    relatively   short

time”).

             In   similar    circumstances,       we     have   determined    that

suspects were not in custody at the time of questioning.                       For

example, in Crooker, 688 F.3d at 4, law enforcement agents executed

a search warrant at the defendant’s house. There were between four

and eight agents, who approached the house with weapons drawn. Id.

During a multiple-hour search, two agents conversed with the

defendant.    Id. at 5.      The agents did not advise the defendant of

his Miranda rights or arrest him.                  Id.     The defendant made

incriminating statements about the location of firearms, ammunition

and marijuana in the house.          Id.      The district court denied the

defendant’s motion to suppress those statements; we affirmed,

concluding that the defendant “was not in custody for Miranda

purposes.”    Id. at 6, 11-12.       We specifically considered that the

interrogation      was      conducted      in     the     “significantly      less

intimidating” setting of the defendant’s home; that the officers’

weapons were holstered throughout the majority of the search; that

no more than two agents were in direct conversation with the

defendant    at   any    given    time;    that   the     defendant   never   was

restrained physically; and that the interactions were “cooperative

and relatively brief.”        Id. at 11-12; see also Hughes, 640 F.3d at

435-37 (holding that suspect was not in custody where the interview

occurred in his home, the number of officers was “impressive but


                                      -29-
not   overwhelming”       and   only   two    officers     participated   in   the

questioning, there was no show of force and no weapons were

brandished,       the   defendant   was   not    restrained    physically,     the

“ambiance was relaxed and non-confrontational” and the interview

lasted      for   ninety    minutes—a        “relatively     short   duration”);

Fornia–Castillo, 408 F.3d at 57 n.3, 64-65 (holding that suspect

was not in custody where single officer stopped suspect on busy

public road, at one point drew his service revolver in a defensive

position, handcuffed the suspect for ten to fifteen minutes,

frisked the suspect and questioned the suspect while he was

handcuffed).

             Here, because Mr. Campbell and Mr. Porteous were not in

custody at the time of their questioning, law enforcement did not

have to inform them of their Miranda rights, and the district court

properly refused to suppress their statements.



C.    Mr. Campbell’s Sentence

             “We typically examine sentencing decisions for abuse of

discretion, which is really a review for reasonableness.”                 United

States v. Denson, 689 F.3d 21, 26 (1st Cir. 2012), cert. denied,

133 S. Ct. 996 (2013).

             Mr. Campbell submits that the district court erred in

imposing his mid-guidelines-range sentence.25                 A reviewing court


       25
            Mr. Porteous does not appeal his sentence.

                                       -30-
must consider both the procedural and substantive reasonableness of

a sentence.    Gall v. United States, 552 U.S. 38, 51 (2007).                    Here,

Mr. Campbell raises no procedural challenges on appeal.26                   Rather,

he challenges the substantive reasonableness of the sentence.                         In

his view, the district court failed to give proper weight to the

medical care needed to treat his polymyositis, among other personal

factors.     See id. at 56-58 (characterizing the weight given to

specific facts as a substantive reasonableness question).

             We first note that Mr. Campbell raised no objection to

the guidelines calculation in the presentence report or to the

calculation    as    explained     by    the    district       court    during    his

sentencing     hearing.          More     fundamentally,         Mr.     Campbell’s

eighteen-month      sentence   falls     squarely       within    the   sentencing

court’s guidelines calculation.           The base offense level was six.

The   amount   of   loss   added    eight      levels    and     possession      of    a

fraudulent license added two levels.               The defendant received a

three-level reduction following his guilty plea, so the final

offense level was thirteen. Given his criminal history category of

II, the resulting guidelines range was fifteen to twenty-one

months.



      26
         Procedural errors include:     “failing to calculate (or
improperly calculating) the Guidelines range, treating the
Guidelines as mandatory, failing to consider the § 3553(a) factors,
selecting a sentence based on clearly erroneous facts, or failing
to adequately explain the chosen sentence.” Gall v. United States,
552 U.S. 38, 51 (2007).

                                        -31-
            Nevertheless, on appeal, Mr. Campbell submits that the

trial court failed to consider adequately his medical needs and

life circumstances. To the contrary, the record indicates that the

court sufficiently considered those factors.               First, the court

acknowledged that it had “carefully reviewed the contents of the

written     presentence     investigation     report,”         which   describes

Mr. Campbell’s medical needs and to which Mr. Campbell offered no

objection.27       The   court   listened    to   both    Mr.     Campbell    and

Mr. Campbell’s attorney discuss his medical condition at the

sentencing hearing.        Prior to announcing the sentence, the court

indicated that it had considered the presentence report, the

history of the defendant and letters of support (which, according

to Mr. Campbell’s attorney, discussed the defendant’s medical

condition).      It is clear that the court considered Mr. Campbell’s

personal circumstances.28

            Further, the court explained that the eighteen-month

sentence    it   imposed   did   provide    leniency     for    Mr.    Campbell’s



     27
           R.137 at 2, 17-18.
     28
        Mr. Campbell also raises that he has a young daughter; that
prior to 2009, he had very little interaction with the criminal
justice system; and that he had accepted responsibility for his
crimes. In announcing Mr. Campbell’s sentence, the district court
made it clear that it was aware of the defendant’s family and
history with the criminal justice system.      Id. at 18-20.    The
court’s guidelines calculation already included a three-level
reduction for acceptance of responsibility. Id. at 18. There is
nothing unreasonable in the sentencing judge’s treatment of these
facts.

                                    -32-
personal characteristics.      The court stated that, on the basis of

the   record,   it   would   have   imposed   an   above-guidelines-range

sentence absent such facts because it believed that the seriousness

of the offense and the defendant’s criminal history, particularly

that Mr. Campbell had been out on bail for a similar offense when

he committed the crime for which he was being sentenced, warranted

an above-guidelines sentence.29       However, “because of the letters

of support [he] ha[d] received . . . and the recommendation of the

Government,” the court ordered a “very lenient” sentence.30         Under

these circumstances, it cannot be said that the sentencing court’s

decision to issue a mid-guidelines-range sentence was an abuse of

discretion.



                                Conclusion

            The judgment of the district court is affirmed.

            AFFIRMED.




      29
           Id. at 19.
      30
           Id. at 19-20.

                                    -33-